Citation Nr: 1743217	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to special monthly compensation for aid and attendance as he requires regular assistance from a caregiver in order to complete the activities of daily living.

Special monthly compensation is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2014).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2016). 

The Veteran has submitted three examinations for housebound status or permanent need for regular aid and attendance, VA Form 21-2680, completed by VA medical providers.  The first such examination form is dated May 2015, the second is dated January 2016, and the third is dated March 2016, although the evidence suggests it was completed in March 2017.  On all three forms, the completing medical provider considered both service and nonservice-connected disabilities.  However, in determining eligibility of aid and attendance VA benefits, the relevant question is whether the Veteran's service-connected disabilities alone render him in need of aid and attendance.

Here, the Veteran is only service-connected for right knee post-operative residuals of osteochondritis and left knee residuals of medial meniscectomy with osteochondritis.  Records indicate the Veteran has a number of other medical conditions that are not service-connected, including back problems, cognitive impairment, hypertension, hypothyroidism, and anemia.

Thus, the Board finds that a new examination is necessary to determine the functional limitations caused only by the Veteran's service-connected right and left knee disabilities to determine whether those limitations alone create a need for aid and attendance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA examination of his service-connected knee disabilities to assess their nature and severity, to include their effect on the Veteran's ability to perform daily self-care tasks and protect himself from the hazards of his daily environment.  The examiner should specifically discuss whether the service-connected disabilities affect the Veteran's ability to dress or undress himself or to keep himself ordinarily clean and presentable; whether they require the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; whether they render the Veteran unable to feed himself through loss of coordination of upper extremities or through extreme weakness; whether they render him unable to attend to the wants of nature; or whether as a result the Veteran requires care or assistance on a regular basis to protect the him from hazards or dangers incident to his daily environment.  Only the Veteran's service-connected disabilities should be considered.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

